The note sued on was for $12.871/2 payable within six months after March 24th, 1857. The defendant relied upon the following receipt:
"Received of R. S. Phillips, twelve dollars and fifty cents in payment of one note which was given to me as Adm'r. of Barham Heart, dec'd, by Joseph Turnage, principal, and R. S. Phillips, surety, which note is lost or mislaid."
His Honor held that the receipt extinguished the note, and gave judgment against the plaintiff for the costs; from which judgment, the plaintiff appealed.
The case of McKenzie v. Culbreth, 66 N.C. 534, settles that the payment, evidenced by the receipt of 1st of November, 1865, being for an appreciable sum less than the amount due on the note, did not discharge the note in full, but was only a payment     (445)pro tanto. The payment is not even stated to be in full in the receipt. The Judge erred therefore in holding it a discharge in full. *Page 362 
Judgment reversed and plaintiff will recover in this Court the residue of the note after deducting the payment. It is certainly to be regretted that so much costs should have been incurred for a pitiful claim of about thirty-seven cents.
PER CURIAM.                                 Judgment reversed.